Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claim(s) 1, 5-6, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20160336785A1)   in view of Sasaki (US 20090323494 A1) and Zhou (US20190393734A1)
With regard to claim 1, Gao teaches a power transmitter (e.g., 105, Fig.1) executing communication (e.g., 180, 175, Fig. 1) with a power receiver (e.g., 110, Fig. 1), the power transmitter configured to: synchronize a sampling start time to a pulse-width modulation (PWM) signal ( e.g., 365, Fig. 3) ( e.g., 337 control the sampling time of ADC 330, Fig. 3, [0056], because PWM signal is used to sample , therefore, the sampling start time is synchronized to the PWM signal) ;
determine an average sampling rate for sampling a power carrier signal ( e.g., [0056] 107 kHz is the sampling frequency, and thus average sampling rate is 1/107kHz ) wherein the power carrier signal (360, Fig. 3) is generated by the PWM signal (e.g., 365, Fig. 3) ( see Fig. 3, 337  generates the power signal sends to  coil 165, then the signal 356 out of the 165 further generate the power carrier signal 360 Fig. 3);
sample the power carrier signal to obtain sample value (e.g., ADC 330 sampling the power carrier signal 360, Fig. 3); and
process the sampled values (335 further process the sampled value from 330, Fig. 3).
	Gao does not teach limit an amplitude above or below an average of the sampled values and process the limited sample values and determine whether a transmitted bit is a ‘0’ or’1’ based on a state of the power transmitter, wherein the state of the power transmitter is at least zero search state.
	Sasaki teaches limit an amplitude above or below an average of the sampled values ( see Fig. 1, Fig. 2,  15 limit an amplitude from data output 13, and 1516 in Fig. 2 is used to average the sampled data, see [0120][0121] describes that The averaging circuit 1516 calculates an average value of sample values. The calculated average value of sample values is set as the upper limit L1 and the lower limit L2 of the amplitude limit value) and process the limited sample values (e.g., 16, 17 process the limited sample values output from 15, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao, to limit an amplitude above or below an average of the sampled values and process the limited sample values, as taught by Sasaki, in order to eliminate an influence of inter-symbol interference and occurrence of a jitter ([0004] of Sasaki), and improve the performance of the system.
In addition Zhou teaches determine whether a transmitted bit is a ‘0’ or’1’ based on a state of the power transmitter ( see Fig. 7C is the start bit detection state that search for the start bit 0, in 760 and 762,  the system has to decide whether the transmitted bit is ‘0’  or 1, see also [0065] and [0066] about the explanation of start bit detection procedure) wherein the state of the power transmitter is at least zero search state ([0065] start bit detection 426 search for a start bit be the first logic “0” that follows the high preamble bits. The state of searching for the logic “0” is a zero searching state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Sasaki, to determine whether the transmitted bit is a ‘0’ or ‘1’ is based on a state of the power transmitter, wherein the state of the power transmitter is at least a zero search state,  as taught by Zhou, in order to use the different reference pattern for different state of data to improve the accuracy of detection ( [0009] ,[0065][0066] of Zhou)
With regard to claim 5, the combination of Gao ,Sasaki and Zhou teaches all the limitations of claim 1, and Gao further teaches wherein the power transmitter is configured to sample the power carrier signal based on the synchronized sampling start time ( sampling start time is synchronized to the PWM because PWM signal 365 is used to sample the power signal 360 as shown in the Fig 3) and the determined average sampling rate ( e.g., [0056] 107 kHz is the sampling frequency, and thus average sampling rate is 1/107kHz) ([0056]The PWM 337 is calibrated to periodically sample the scaled primary coil voltage signal at or very close to its peak value every cycle of the power signal. The periodic sampling frequency can be locked to the frequency of the primary coil power signal (e.g., 107 kHz).
With regard to claim 6, the combination of Gao, Sasaki and Zhou teaches all the limitations of claim 1 and Gao further teaches wherein the power transmitter (337 is part of power transmitter shown in Fig. 3) is configured to directly sample the power carrier signal ( see Fig. 3, shows that 337 directly sample the 360)
With regard to claim 15, Gao teaches a method implemented by a power transmitter ( e.g., 105, Fig. 1) that communicates ( e.g., 175, 180, Fig. 1) with a power receiver ( e.g., 110, Fig. 1) , method comprising:
synchronizing a sampling start time to a pulse-width modulation (PWM) signal (e.g., 365, Fig. 3) ( e.g., 337 control the sampling time of ADC 330, Fig. 3, [0056], PWM signal is used to sample , therefore, the sampling start time is synchronized to the PWM signal);
determining an average sampling rate for sampling a power carrier signal ( e.g., 360, Fig. 3) ( e.g., [0056] 107 kHz is the sampling frequency, and thus average sampling rate is 1/107kHz);
sampling the power carrier signal to obtain sample values ( e.g., ADC 330 sampling the power carrier signal 360, Fig. 3); and; 
processing the sampled values(335 further process the sampled value from 330,  Fig. 3).
Gao does not teach limiting an amplitude above or below an average of the sampled values, and processing the limited sampled values. Determining  whether a transmitted bit is a ‘0’ or’1’ based on a state of the power transmitter, wherein the state of the power transmitter is at least zero search state.
Sasaki teaches limiting an amplitude above or below an average of the sampled values( see Fig. 1, Fig. 2,  15 limit an amplitude from data output 13, and 1516 in Fig. 2 is used to average the sampled data, see [0120][0121] describes that the averaging circuit 1516 calculates an average value of sample values. The calculated average value of sample values is set as the upper limit L1 and the lower limit L2 of the amplitude limit value), and processing the limited sampled values (e.g., 16, 17 process the limited sample values output from 15, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao, to limit an amplitude above or below an average of the sampled values and process the limited sample values, as taught by Sasaki, in order to eliminate an influence of inter-symbol interference and occurrence of a jitter [0004] of Sasaki
In addition Zhou teaches determine whether a transmitted bit is a ‘0’ or’1’ based on a state of the power transmitter ( see Fig. 7C is the start bit detection state that search for the start bit 0, in 760 and 762,  the system has to decide whether the transmitted bit is ‘0’  or 1, see also [0065] and [0066] about the explanation of start bit detection procedure) wherein the state of the power transmitter is at least zero search state ([0065] start bit detection 426 search for a start bit be the first logic “0” that follows the high preamble bits.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Sasaki, to determine whether the transmitted bit is a ‘0’ or ‘1’ is based on a state of the power transmitter, wherein the state of the power transmitter is at least a zero search state,  as taught by Zhou, in order to use the different reference pattern for different state of data to improve the accuracy of detection ( [0009] ,[0065][0066] of Zhou)
With regard to claim 20,  the combination of Gao ,Sasaki and Zhou teaches all the limitations of claim 15 and Gao further teaches sampling the power carrier signal based on the synchronized start sampling start time and determined average sampling rate( sampling start time is synchronized to the PWM because PWM signal 365 is used to sample the power signal 360 as shown in the Fig 3) and the determined average sampling rate ( e.g., [0056] 107 kHz is the sampling frequency, and thus average sampling rate is 1/107kHz) ([0056]The PWM 337 is calibrated to periodically sample the scaled primary coil voltage signal at or very close to its peak value every cycle of the power signal. The periodic sampling frequency can be locked to the frequency of the primary coil power signal (e.g., 107 kHz).

3. Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20160336785A1), Sasaki (US 20090323494 A1) and Zhou (US20190393734A1)
in further view of Ramberg (US20040258140A1)
With regard to claim 2, the combination of Gao, Sasaki and Zhou teaches all the limitations of claim 1, but not the average sampling rate is N times a data rate of the power carrier signal, wherein N is integer larger than zero.
However, Ramberg teaches the average sampling rate is N times a data rate of the power carrier signal, wherein N is an integer larger than zero (see claim 3 of Ramberg the center frequency is equal to approximately one-quarter the sampling rate, therefore the sampling rate is 4 times of the date rate, and Gao teaches about the data signal in the power carrier signal, 4 times is an integer larger than 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the average sampling rate to be N times a data rate of the power carrier signal and N is an integer larger than zero, as taught by Ramberg, in order to remove unwanted signal, improve the performance and efficiency of the system [0007]
With regard to claim 16, the combination of Gao, Sasaki and Zhou teaches all the limitations of claim 15, but not the sampling rate is N times a data rate of the power carrier signal.
However, Ramberg teaches the average sampling rate is N times a data rate of the power carrier signal, wherein N is an integer larger than zero (see claim 3 of Ramberg the center frequency is equal to approximately one-quarter the sampling rate, therefore the sampling rate is 4 times of the date rate, and Gao teaches about the data signal in the power carrier signal, 4 times is an integer larger than 0 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to configure the sampling rate to be N times a data rate of the power carrier signal and N is an integer larger than the zero, as taught by Ramberg, in order to remove unwanted signal, improve the performance and efficiency of the system [0007]

4 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20160336785A1), Sasaki (US 20090323494 A1) and Zhou (US20190393734A1)  in further view of  Wayner (US 20040067765 A1)
With regard to claim 7, the combination of Gao, Sasaki and Zhou teaches all the limitations of claim 1, but not the power transmitter is configured to skip a cycle for sampling, such that sampling is not performed for every cycle.
However, Wayner teaches the power transmitter is configured to skip a cycle for sampling, such that sampling is not performed for every cycle ([0082][0084] controller skip a sampling cycle )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to skip a cycle for sampling, such that sampling is not performed for every cycle, as taught by Wayner, in order to avoid unnecessary oversampling sampling and save power ( [0084] of Wayner).

Response to argument
5. Applicant's arguments filed 11/14/2022 have been fully considered but they are
not persuasive.
Regarding to claim 1 and Claim 15, applicant argues that Zhou does not teach a zero searching state. The Examiner disagrees.
Zhou teaches the zero searching state because in para [0065] of Zhou teaches the start bit component 426 search the first logic “0” that follows the high preamble bit. The search for the first logic “0” is a zero-search state.  And Zhou teaches the newly amended limitation in claim 1 and claim 15 because Zhou teaches determine whether a transmitted bit is a ‘0’ or’1’ based on a state of the power transmitter ( see Fig. 7C is the start bit detection state that search for the start bit 0, in 760 and 762,  the system has to decide whether the transmitted bit is ‘0’  or 1, see also [0065] and [0066] about the explanation of start bit detection procedure) wherein the state of the power transmitter is at least zero search state ([0065] start bit detection 426 search for a start bit be the first logic “0” that follows the high preamble bits.)
Since the Applicant's argument with respect to claims 1 and 15 are not
persuasive, the rejection of claims depending from claims 1 and 15 are therefore
maintained.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	DePew (US 20130069618 A1) teaches about receiving a signal from the common node at the detection circuit that detects that the voltage is zero on the common node.
	Lochner (US20080212663A1) teaches about the processor 230 searches the bit stream for a start sequence associated with a protocol. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836